In an action to recover damages for personal injuries, the defendants appeal (1) from an order of the Supreme Court, Kings County (Schmidt, J.), dated October 5, 2006, and (2), as limited by their brief, from so much of an amended order of the same court dated July 30, 2007, as granted that branch of the plaintiffs motion which was for summary judgment on his Labor Law § 241 (6) cause of action.
Ordered that the appeals are dismissed as academic, without costs or disbursements.
The appeals from the order and the amended order are academic in light of our determination of the appeal in Parrales v Wonder Works Constr. Corp. (55 AD3d 579 [2008] [decided herewith]) and, therefore, must be dismissed. Rivera, J.E, Miller, Angiolillo and Chambers, JJ., concur.